Citation Nr: 0336234	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the residuals of a torn 
rotator cuff of the right shoulder due to VA surgery 
performed in May 2000.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from December 1953 to May 
1954.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action by the RO 
that denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
residuals of a torn rotator cuff of the right shoulder due to 
VA surgery performed in May 2000.  


REMAND

VA is required to specifically inform the claimant of the 
evidence needed to substantiate the claim, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002) (VCAA 
notice).  The RO has not provided this notice with regard to 
the claim on appeal.  The claims folder does contain an April 
2001 letter to the veteran that discusses the VCAA, but this 
letter did so in the context of a claim for service 
connection rather than a claim based on the provisions of 
38 U.S.C.A. § 1151.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should send the veteran a VCAA 
notice letter regarding the claim for 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the 
residuals of a torn rotator cuff of the 
right shoulder due to VA surgery 
performed in May 2000. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


